 1   ARTURO J. GONZALEZ (CA SBN 121490)
     AGonzalez@mofo.com
 2   WESLEY E. OVERSON (CA SBN 154737)
     WOverson@mofo.com
 3   DIANA B. KRUZE (CA SBN 247605)
     DKruze@mofo.com
 4   SHAELYN DAWSON (SBN 288278)
     ShaelynDawson@mofo.com
 5   MORRISON & FOERSTER LLP
     425 Market Street
 6   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 7

 8   [Caption continued on following page.]

 9                          IN THE UNITED STATES DISTRICT COURT

10                             EASTERN DISTRICT OF CALIFORNIA

11                                       FRESNO DIVISION

12

13   CARLOS HERRERA AND ANNA HERRERA,                Case No. 1:18-CV-01297-AWI-EPG

14                        Plaintiffs,                STIPULATED PROTECTIVE
                                                     ORDER
15          v.

16   COUNTY OF FRESNO, FRESNO COUNTY
     SHERIFF’S OFFICE, AND DOES 1 THROUGH
17   20,

18                        Defendants.

19
20

21

22

23

24

25

26
27

28
    1        JAMES D. WEAKLEY, ESQ. (Bar No. 082853)
             JAMES J. ARENDT, ESQ. (Bar No. 142937)
    2        WEAKLEY & ARENDT
             A PROFESSIONAL CORPORATION
    3        5200 N. Palm Avenue, Suite 211
             Fresno, California 93704
    4        Telephone: (559) 221-5256
             Facsimile: (559) 221-5262
    5        Jim@walaw-fresno.com
             James@walaw-fresno.com
    6
             Attorneys for Defendants
    7

    8
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                  2
sf-3966489
 1   1.     INTRODUCTION

 2          1.1     Purposes and Limitations

 3          Disclosure and discovery activity in this Action are likely to involve production of

 4   confidential, proprietary, or private information for which special protection from public disclosure

 5   and from use for any purpose other than prosecuting this Action may be warranted. Accordingly,

 6   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 7   Order. The parties acknowledge that this Order does not confer blanket protections on all

 8   disclosures or responses to discovery and that the protection it affords from public disclosure and

 9   use extends only to the limited information or items that are entitled to confidential treatment under

10   the applicable legal principles. The parties further acknowledge, as set forth in Section 12, below,

11   that this Stipulated Protective Order does not entitle them to file confidential information under

12   seal; Civil Local Rule 141 sets forth the procedures that must be followed and the standards that

13   will be applied when a party seeks permission from the court to file material under seal.

14          1.2     Good Cause Statement

15          Some of the material expected to be exchanged between the parties is information that is

16   not generally available to the public, and that is maintained in confidence by the Producing Party.

17   Special protection from public disclosure and from use for any purpose other than prosecution of

18   this Action is warranted.

19          Unrestricted or unprotected disclosure of such confidential or personal information would

20   result in prejudice or harm to the Producing Party as well as third parties whose personal

21   information may be contained therein by revealing sensitive confidential information, which has

22   been developed at the expense of the Producing Party. Additionally, privacy interests must be

23   safeguarded.

24          A Protective Order is sought so the documents and information may be used by the parties

25   in preparation for trial and shared with witnesses and expert witnesses, who would not be subject

26   to a private agreement between the parties. Accordingly, the parties respectfully submit that there

27   is good cause for the entry of this Protective Order.

28          It is the intent of the parties that information will not be designated as confidential for
    1    tactical reasons and that nothing will be so designated without a good faith belief that there is good

    2    cause why it should not be part of the public record of this case.

    3           The parties agree, subject to the Court’s approval, that the following terms and conditions

    4    shall apply to this Action.

    5    2.     DEFINITIONS
    6           2.1     Action: CARLOS HERRERA et al. v. COUNTY OF FRESNO, et al, E. D. Cal.

    7    Case No. 1:18-CV-01297-AWI-EPG

    8           2.2     Challenging Party:     A Party or Non-Party that challenges the designation of

    9    information or items under this Order.

   10           2.3     “CONFIDENTIAL” Information or Items: Protected Data, information (regardless

   11    of how it is generated, stored or maintained), and/or tangible things that qualify for protection under

   12    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement. For

   13    the purposes of the Protective Order, Protected Data means any information that a Party believes

   14    in good faith to be subject to federal, state or foreign data protection laws or other privacy

   15    obligations.

   16           Protected Data constitutes highly sensitive materials requiring special protection, including,

   17    but not limited to, information concerning the personal or material circumstances of an identified

   18    or identifiable individual.

   19           2.4     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

   20    Items: Extremely sensitive “Confidential Information or Items,” disclosure of which to another

   21    Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less

   22    restrictive means.

   23           2.5     Counsel: Attorneys (and their support staff) who are retained to represent or advise

   24    a Party to this action and have appeared in this action on behalf of that Party.

   25           2.6     Designating Party: A Party or Non-Party that designates information or items that

   26    it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

   27    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

   28
                                                           4
sf-3966489
    1           2.7     Disclosure or Discovery Material: All items or information, regardless of the

    2    medium or manner in which it is generated, stored, or maintained (including, among other things,

    3    testimony, transcripts, and tangible things), that are produced or generated in disclosures or

    4    responses to discovery in this matter.

    5           2.8     Expert: A person with specialized knowledge or experience in a matter pertinent to

    6    this Action who has been retained by a Party or its counsel to serve as an expert witness or as a

    7    consultant in this Action.

    8           2.9     Non-Party: Any natural person, partnership, corporation, association, or other legal

    9    entity not named as a Party to this Action.

   10           2.10    Party: Any named party to this Action.

   11           2.11    Producing Party: A Party or Non-Party that produces Disclosure or Discovery

   12    Material in this Action, including information or items that it produces in disclosures or in responses

   13    to discovery as “Confidential” or “Highly Confidential—Attorneys’ Eyes Only.”

   14           2.12    Professional Vendors: Persons or entities that provide litigation support services

   15    (e.g., stenographers, photocopying, videotaping, translating, preparing exhibits or demonstrations,

   16    and organizing, storing, or retrieving data in any form or medium) and their employees and

   17    subcontractors.

   18           2.13    Protected Material: Any Disclosure or Discovery Material that is designated as

   19    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” The

   20    information or items shall be identified as follows:

   21           “Confidential Material Subject To Protective Order, Herrera v. County of Fresno, E.D. Cal.

   22    Case No. 1:18-cv-01297-AWI-EPG” or

   23           “Highly Confidential Material Subject To Protective Order – ATTORNEYS’ EYES ONLY,

   24    Herrera v. County of Fresno, E.D. Cal. Case No. 1:18-cv-01297-AWI-EPG.”

   25           2.14    Receiving Party: A Party that receives Disclosure or Discovery Material from a

   26    Producing Party.

   27    3.     SCOPE
   28           The protections conferred by this Stipulation and Order cover not only Protected Material
                                                           5
sf-3966489
    1    (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

    2    copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

    3    conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

    4    However, the protections conferred by this Stipulation and Order do not cover the following

    5    information: (a) any information that is in the public domain at the time of disclosure to a Receiving

    6    Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

    7    publication not involving a violation of this Order, including becoming part of the public record

    8    through trial or otherwise; and (b) any information known to the Receiving Party prior to the

    9    disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

   10    information lawfully and under no obligation of confidentiality to the Designating Party.

   11           Any use of Protected Material at trial will be governed by the orders of the trial judge.

   12    4.     DURATION
   13           Even after final disposition of this Action, the confidentiality obligations imposed by this

   14    Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

   15    otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

   16    and defenses in this Action, with or without prejudice; and (2) final judgment herein after the

   17    completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

   18    including the time limits for filing any motions or applications for extension of time pursuant to

   19    applicable law.

   20    5.     DESIGNATING PROTECTED MATERIAL
   21           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

   22    or Non-Party that designates information or items for protection under this Order must take care to

   23    limit any such designation to specific material that qualifies under the appropriate standards. To the

   24    extent it is practical to do so, the Designating Party must designate for protection only those parts

   25    of material, documents, items, or oral or written communications that qualify – so that other

   26    portions of the material, documents, items, or communications for which protection is not

   27    warranted are not swept unjustifiably within the ambit of this Order.

   28           If it comes to a Designating Party’s attention that information or items that it designated for
                                                           6
sf-3966489
    1    protection do not qualify for protection at all or do not qualify for the level of protection initially

    2    asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

    3    mistaken designation.

    4            5.2       Manner and Timing of Designations. Except as otherwise provided in this Order

    5    (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated or ordered,

    6    Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

    7    designated before the material is disclosed or produced.

    8            Designation in conformity with this Order requires:

    9                      (a)   For information in documentary form (e.g., paper or electronic documents,

   10    but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

   11    Party affix the legend identified in Section 2.14 to each page that contains Protected Material. To

   12    the extent it is practical to do so, if only a portion or portions of the material on a page qualifies for

   13    protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

   14    appropriate markings in the margins) and must specify, for each portion, the level of protection

   15    being asserted.

   16                      A Party or Non-Party that makes original documents or materials available for

   17    inspection need not designate them for protection until after the inspecting Party has indicated

   18    which material it would like copied and produced.             During the inspection and before the

   19    designation, all of the material made available for inspection shall be deemed “HIGHLY

   20    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the

   21    documents it wants copied and produced, the Producing Party must determine which documents,

   22    or portions thereof, qualify for protection under this Order. Then, before producing the specified

   23    documents, the Producing Party must affix the appropriate legend identified in Section 2.14 to each

   24    page that contains Protected Material.

   25                      (b)   For testimony given in deposition or in other pretrial or trial proceedings, the

   26    Designating Party shall identify on the record, before the close of the deposition, hearing, or other

   27    proceeding, all protected testimony and specify the level of protection being asserted. When it is

   28    impractical to identify separately each portion of testimony that is entitled to protection and it
                                                             7
sf-3966489
    1    appears that substantial portions of the testimony may qualify for protection, the Designating Party

    2    may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

    3    to have up to 30 days after receipt of the deposition transcript to identify the specific portions of

    4    the testimony as to which protection is sought and to specify the level of protection being asserted.

    5    Only those portions of the testimony that are appropriately designated for protection within the

    6    30 days shall be covered by the provisions of this Stipulated Protective Order. Alternatively, a

    7    Designating Party may specify, at the deposition or up to 30 days afterwards if that period is

    8    properly invoked, that the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY

    9    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

   10                   The use of a document as an exhibit at a deposition shall not in any way affect the

   11    document’s designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

   12    EYES ONLY.”

   13                   Notification to Court Reporters. Transcripts containing Protected Material shall

   14    have an obvious legend on the title page that the transcript contains Protected Material, and the title

   15    page shall be followed by a list of all pages (including line numbers as appropriate) that have been

   16    designated as Protected Material and the level of protection being asserted by the Designating Party.

   17    The Designating Party shall inform the court reporter of these requirements. Any transcript that is

   18    prepared before the expiration of a 30-day period for designation shall be treated during that period

   19    as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its

   20    entirety unless otherwise agreed. After the expiration of that period, the transcript shall be treated

   21    only as actually designated.

   22                   (c)     For information produced in some form other than documentary and for any

   23    other tangible items, that the Producing Party affix in a prominent place on the exterior of the

   24    container or containers in which the information or item is stored the legend identified in Section

   25    2.14. If only a portion or portions of the information or item warrant protection, the Producing

   26    Party, to the extent practicable, shall identify the protected portion(s) and specify the level of

   27    protection being asserted.

   28
                                                           8
sf-3966489
    1           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

    2    designate qualified information or items does not, standing alone, waive the Designating Party’s

    3    right to secure protection under this Order for such material.        Upon timely correction of a

    4    designation, the Receiving Party must make reasonable efforts to assure that the material is treated

    5    in accordance with the provisions of this Order.

    6    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
    7           6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

    8    confidentiality at any time that is consistent with the Court’s Scheduling Order. Unless a prompt

    9    challenge to a Designating Party’s confidentiality designation is necessary to avoid foreseeable,

   10    substantial unfairness, unnecessary economic burdens, or a significant disruption or delay of this

   11    Action, a Party does not waive its right to challenge a confidentiality designation by electing not to

   12    mount a challenge promptly after the original designation is disclosed.

   13           6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

   14    (and, if necessary, file a discovery motion) under Local Rule 251. To avoid ambiguity as to whether

   15    a challenge has been made, the written notice must recite that the challenge to confidentiality is

   16    being made in accordance with this specific paragraph of the Protective Order. The parties shall

   17    attempt to resolve each challenge in good faith and must begin the process by conferring directly

   18    within 14 days of the date of service of notice. In conferring, the Challenging Party must explain

   19    the basis for its belief that the confidentiality designation was not proper and must give the

   20    Designating Party an opportunity to review the designated material, to reconsider the

   21    circumstances, and, if no change in designation is offered, to explain the basis for the chosen

   22    designation. A Challenging Party may proceed to the next stage of the challenge process only if it

   23    has engaged in this meet and confer process first or establishes that the Designating Party is

   24    unwilling to participate in the meet and confer process in a timely manner.

   25           6.3     Judicial Intervention.   If the Parties cannot resolve a challenge without court

   26    intervention, the parties must meet-and-confer pursuant to Local Rule 251. If the parties are unable

   27    to come to an agreement, the parties shall request an informal discovery dispute conference

   28    pursuant to the undersigned Magistrate Judge’s case management procedures. the parties must
                                                            9
sf-3966489
    1    submit a motion, and subsequent joint statement re: discovery disagreement, as required by Local

    2    Rule 251.

    3           The burden of persuasion in any such challenge proceeding shall be on the Designating

    4    Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

    5    unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

    6    Unless the parties submit a joint stipulation, all parties shall continue to afford the material in

    7    question the level of protection to which it is entitled under the Producing Party’s designation until

    8    the court rules on the challenge.

    9    7.     ACCESS TO AND USE OF PROTECTED MATERIAL
   10           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

   11    produced by another Party or by a Non-Party in connection with this Action only for prosecuting,

   12    defending, or attempting to settle this Action. Specifically, all Protected Material shall be used

   13    solely for this Action or any appellate proceeding arising from this Action, and not for any other

   14    purpose whatsoever, including any other litigation, unless otherwise agreed to by the Parties or

   15    ordered by the court. Protected Material shall not be distributed, disclosed or made available to

   16    anyone except as expressly provided in this Order.

   17           Such Protected Material may be disclosed only to the categories of persons and under the

   18    conditions described in this Order. When the Action has been terminated, a Receiving Party must

   19    comply with the provisions of Section 13 below (FINAL DISPOSITION).

   20           Protected Material must be stored and maintained by a Receiving Party at a location and in

   21    a secure manner that ensures that access is limited to the persons authorized under this Order.

   22           Any party receiving Protected Material shall take technical and organizational security

   23    measures that are appropriate to the risks, such as unauthorized access, presented by the processing.

   24    Any person acting under the authority of a Receiving Party, including a data processor, must not

   25    process the data except on instructions from the Receiving Party. Any party receiving Protected

   26    Material shall have in place procedures so that any third party it authorizes to have access to the

   27    Protected Material, including processors, will respect and maintain the confidentiality and security

   28    of the Protected Material.
                                                          10
sf-3966489
    1           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

    2    by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

    3    information or item designated “CONFIDENTIAL” only to:

    4                   (a)    employees of the Receiving Party’s Counsel of Record in this Action, to

    5    whom it is reasonably necessary to disclose the information for this Action and who have signed

    6    the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;

    7                   (b)    County of Fresno Board of Supervisors;

    8                   (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure

    9    is reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement

   10    to Be Bound” (Exhibit A);

   11                   (d)    the Court and its personnel;

   12                   (e)    court reporters and their staff, professional jury or trial consultants, and

   13    Professional Vendors to whom disclosure is reasonably necessary for this Action and who have

   14    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

   15                   (f)    the author or recipient of a document containing the information or a lawful

   16    custodian of the information;

   17                   (g)    during their depositions, witnesses, and attorneys for witnesses, in the Action

   18    to whom disclosure is reasonably necessary provided: (1) the deposing party requests that the

   19    witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted to keep any

   20    confidential information unless otherwise agreed by the Designating Party or ordered by the Court

   21    and they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A).                  Pages of

   22    transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

   23    separately bound by the court reporter and may not be disclosed to anyone except as permitted

   24    under this Stipulated Protective Order; and

   25                   (h)    any mediator or settlement officer, and their supporting personnel, mutually

   26    agreed upon by the parties engaged in settlement discussions.

   27           Nothing in this order shall be construed as prohibiting the Producing Party from disclosing

   28    its own Protected Material to any person at any time.
                                                         11
sf-3966489
    1           7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

    2    Information or Items. Unless otherwise ordered by the court or permitted in writing by the

    3    Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

    4    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

    5                   (a)     the Receiving Party’s Counsel of Record in this Action, as well as employees

    6    of said Counsel of Record to whom it is reasonably necessary to disclose the information for this

    7    Action and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached

    8    hereto as Exhibit A;

    9                   (b)     Experts of the Receiving Party (1) to whom disclosure is reasonably

   10    necessary for this Action, (2) who have signed the “Acknowledgment and Agreement to Be Bound”

   11    (Exhibit A), and (3) as to whom the procedures set forth in Section 7.4(a), below, have been

   12    followed;

   13                   (c)     the Court and its personnel;

   14                   (d)     court reporters and their staff, professional jury or trial consultants, and

   15    Professional Vendors to whom disclosure is reasonably necessary for this Action and who have

   16    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

   17                   (e)     the author or recipient of a document containing the information or a lawful

   18    custodian of the document.

   19    8.     DISCOVERY FROM EXPERTS OR CONSULTANTS
   20           The parties shall follow the rules set forth under FRCP Rule 26 pertaining to experts.

   21    Specifically, drafts of reports of testifying experts, and reports and other written materials,

   22    including drafts, of consulting experts, shall not be discoverable.

   23    9.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   24           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

   25    Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

   26    the Receiving Party must within seven days (a) notify in writing the Designating Party of the

   27    unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

   28    Material specifying in writing all steps taken to retrieve the information, (c) inform the person or
                                                           12
sf-3966489
    1    persons to whom unauthorized disclosures were made of all the terms of this Order, and (d) request

    2    such person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is

    3    attached hereto as Exhibit A, and (e) send to the Producing Party via electronic mail each signed

    4    Acknowledgement and Agreement to Be Bound.

    5    10.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                 PROTECTED MATERIAL
    6
                 When a Producing Party gives notice to Receiving Parties that certain inadvertently
    7
         produced material is subject to a claim of privilege or other protection, the obligations of the
    8
         Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
    9
         is not intended to modify whatever procedure may be established in an e-discovery order that
   10
         provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
   11
         502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
   12
         communication or information covered by the attorney-client privilege or work product protection,
   13
         the parties may incorporate their agreement in the stipulated protective order submitted to the court.
   14
                 Upon a request from any Producing Party who has inadvertently produced Discovery
   15
         Material that it believes is privileged and/or protected, each Receiving Party shall immediately
   16
         return such Protected Material or Discovery Material and all copies to the Producing Party, except
   17
         for any pages containing privileged markings by the Receiving Party which shall instead be
   18
         destroyed and certified as such by the Receiving Party to the Producing Party.
   19
                 If the Receiving Party has disclosed the information to others before being notified of the
   20
         claim of privilege or protection, the Receiving Party must take reasonable steps to retrieve and
   21
         return or destroy the disclosed information. No use shall be made of such documents or information
   22
         during deposition or at trial, nor shall such documents or information be shown to anyone after the
   23
         request that they be returned. If a claim is disputed, the Receiving Party shall not use or disclose a
   24
         document or information for which a claim of privilege or immunity is made pursuant to this
   25
         paragraph for any purpose until the matter is resolved by agreement of the Parties or by a decision
   26
         of this court.
   27
                 Nothing in this Protective Order shall require disclosure of material that a Party contends is
   28
                                                          13
sf-3966489
    1    protected from disclosure by attorney-client privilege or the attorney work-product immunity or

    2    any other applicable form of immunity. This shall not preclude any Party from moving the court

    3    for an order directing the disclosure of such material.

    4    11.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                 OTHER LITIGATION
    5
                 If a Party is served with a subpoena or a court order issued in other litigation that compels
    6
         disclosure of any information or items designated in this action as Protected Material that Party
    7
         must:
    8
                        (a)     promptly notify in writing the Producing Party. Such notification shall
    9
         include a copy of the subpoena or court order;
   10
                        (b)     promptly notify in writing the party who caused the subpoena or order to
   11
         issue in the other litigation that some or all of the material covered by the subpoena or order is
   12
         subject to this Protective Order. Such notification shall include a copy of this Stipulated Protective
   13
         Order; and
   14
                        (c)     cooperate with respect to all reasonable procedures sought to be pursued by
   15
         the Producing Party whose Protected Material may be affected.
   16
                 If the Producing Party timely seeks a protective order, the Party served with the subpoena
   17
         or court order shall not produce any information designated in this action as Protected Material
   18
         before a determination by the court from which the subpoena or order issued, unless the Party has
   19
         obtained the Producing Party’s permission. The Producing Party shall bear the burden and expense
   20
         of seeking protection in that court of its confidential material – and nothing in these provisions
   21
         should be construed as authorizing or encouraging a Receiving Party in this action to disobey a
   22
         lawful directive from another court.
   23
         12.     MISCELLANEOUS
   24
                 12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to
   25
         seek its modification by the court in the future.
   26
                 12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order
   27
         no Party waives any right it otherwise would have to object to disclosing or producing any
   28
                                                             14
sf-3966489
    1    information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

    2    Party waives any right to object on any ground to use in evidence of any of the material covered by

    3    this Protective Order.

    4           12.3     Filing Protected Material. Without written permission from the Designating Party

    5    or a court order secured after appropriate notice to all interested persons, a Party may not file in the

    6    public record in this Action any Protected Material. A Party that seeks to file under seal any

    7    Protected Material must comply with Civil Local Rule 141. Protected Material may only be filed

    8    under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

    9    issue. Pursuant to Civil Local Rule 141, a sealing order will issue only upon a request establishing

   10    that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

   11    to protection under the law. If a Receiving Party’s request to file Protected Material under seal

   12    pursuant to Civil Local Rule 141 is denied by the court, then the Receiving Party may file the

   13    Protected Material in the public record pursuant to Civil Local Rule 141 unless otherwise instructed

   14    by the court.

   15    13.    FINAL DISPOSITION
   16           Within 60 days after the final disposition of this Action, as defined in Section 4, each

   17    Receiving Party must return all Protected Material to the Producing Party or destroy such material.

   18    As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

   19    summaries, and any other format reproducing or capturing any of the Protected Material. Whether

   20    the Protected Material is returned or destroyed, the Receiving Party must submit a written

   21    certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

   22    by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected Material

   23    that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

   24    abstracts, compilations, summaries or any other format reproducing or capturing any of the

   25    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

   26    of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

   27    correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

   28    and expert work product, even if such materials contain Protected Material. Any such archival
                                                           15
sf-3966489
    1    copies that contain or constitute Protected Material remain subject to this Protective Order as set

    2    forth in Section 4 (DURATION).

    3

    4           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

    5

    6    Dated: February 13, 2019                      MORRISON & FOERSTER LLP
    7                                                  By: /s/ Arturo J. González
    8
                                                              ARTURO J. GONZÁLEZ (CA SBN 121490)
    9                                                         AGonzlez@mofo.com
                                                              WESLEY E. OVERSON (CA SBN 154737)
   10                                                         WOverson@mofo.com
                                                              DIANA B. KRUZE (CA SBN 247605)
   11                                                         DKruze@mofo.com
                                                              SHAELYN K. DAWSON (SBN 288278)
   12                                                         ShaelynDawson@mofo.com
   13                                                         MORRISON & FOERSTER LLP
                                                              425 Market Street
   14                                                         San Francisco, California 94105-2482
                                                              Telephone: 415.268.7000
   15

   16                                                  Attorneys for Plaintiffs CARLOS HERRERA et al.
   17

   18

   19
   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                         16
sf-3966489
    1    Dated: February 13, 2019

    2                               By: /s/ James D. Weakley
                                        (as authorized 02/13/2019)
    3                                   James D. Weakley, Esq. Bar No. 082853

    4                                    /s/ James J. Arendt
                                         (as authorized 02/13/19)
    5
                                         James J. Arendt, Esq.    Bar No. 142937
    6
                                         WEAKLEY & ARENDT
    7                                    A PROFESSIONAL CORPORATION
                                         5200 N. Palm Avenue, Suite 211
    8                                    Fresno, California 93704
                                         Telephone: (559) 221-5256
    9                                    Facsimile: (559) 221-5262
                                         Jim@walaw-fresno.com
   10                                    James@walaw-fresno.com

   11

   12                               Attorneys for Defendant
                                    COUNTY OF FRESNO
   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26
   27

   28
                                    17
sf-3966489
    1                                                 ORDER

    2           Pursuant to the parties’ stipulation and the Court’s modification to Paragraph 6.3 above,

    3    the stipulated protective order is hereby adopted.

    4
         IT IS SO ORDERED.
    5

    6        Dated:    February 15, 2019                          /s/
                                                              UNITED STATES MAGISTRATE JUDGE
    7

    8
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                          18
sf-3966489
    1                                                  EXHIBIT A

    2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

    3
                  I,                                                      [print   or   type   full   name],    of
    4

    5
         [print or type full address], declare under penalty of perjury that I have read in its entirety and
    6
         understand the Stipulated Protective Order that was issued by the United States District Court for
    7
         the Eastern District of California on ___________ [date] in the case of HERRERA v. COUNTY
    8
         OF FRESNO, Case No. 1:18-cv-01297-AWI-EPG. I agree to comply with and to be bound by all
    9
         the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so
   10
         comply could expose me to sanctions and punishment in the nature of contempt. I solemnly promise
   11
         that I will not disclose in any manner any information or item that is subject to this Stipulated
   12
         Protective Order to any person or entity except in strict compliance with the provisions of this
   13
         Order.
   14
                  I further agree to submit to the jurisdiction of the United States District Court for the Eastern
   15
         District of California for the purpose of enforcing the terms of this Stipulated Protective Order,
   16
         even if such enforcement proceedings occur after termination of this action.
   17

   18    Date: _________________________________

   19    City and State where sworn and signed: _________________________________

   20

   21    Printed name: ______________________________

   22    Signature: __________________________________

   23

   24

   25

   26
   27

   28
                                                             19
sf-3966489
